PRATT, J.
This is an appeal from a judgment entered upon a verdict and from an order denying a motion for a new trial. After a careful reading of the case, we are satisfied the verdict is sustained by sufficient evidence. It was not essential to show that the lane where the plaintiff was injured was a public street. A party has no right to put a dangerous animal in a place that he knows the public are in the habit of traveling. The plaintiff testified that the lane was used by the people as a thoroughfare. This, without any evidence to the contrary, was sufficient to warrant its submission to the jury. As to the exception taken to the ruling of the judge in excluding evidence upon the trial, it may be said that those matters fairly fall within the discretion of the judge whether to allow or refuse the answers to the questions, it being apparent that, whether answered or not, they would have had no legitimate influence upon the verdict; besides, the subject to which the evidence related was fully inquired into, and could not have failed to have been understood by the jury. The injury the subject of inquiry was exhibited to the jury, and experts were examined as to its cause, and the effort to make the plaintiff admit he had suffered from a loathsome disease, after he had refused to answer on the ground that the answer would degrade him, was not material enough to the issue to furnish cause to call for a reversal of the judgment. Even if plaintiff had had such disease, it furnished no defense to the action, but was urged to account for the scar upon his groin, which was held to have been made with a blunt or semi-blunt instrument.- There is another answer to the exceptions: (1) The questions called for evidence of matters that occurred several years remote from the occurrence under investigation; and (2) the questions were not put so as to refer specifically to the injury complained of. While we think the verdict was quite ample to compensate the plaintiff, we cannot say it is so excessive as to call for a reversal of the judgment Judgment affirmed, with costs. All concur.